Exhibit 10.45

AMENDMENT NO. 2 TO LOAN AGREEMENT

THIS AMENDMENT NO. 2 TO LOAN AGREEMENT (this “Amendment”) is made and entered
into as of October 13, 2005, among XPRESS RECEIVABLES, LLC, a Nevada limited
liability company (together with its successors and permitted assigns,
“Borrower”), U.S. XPRESS, INC., a Nevada corporation, and XPRESS GLOBAL SYSTEMS,
INC., a Georgia corporation, in their capacities as the initial servicers (each,
in such capacity, together with its successors and permitted assigns in such
capacity, a “Servicer” and collectively, the “Servicers”), THREE PILLARS FUNDING
LLC, a Delaware limited liability company (together with its successors and
permitted assigns, “Lender”), and SUNTRUST CAPITAL MARKETS, INC., a Tennessee
corporation, as agent and administrator for Lender (in such capacity, together
with its successor and assigns in such capacity, the “Administrator”), with
respect to that certain Loan Agreement dated as of October 14, 2004 by and among
the parties hereto (as amended from time to time, the “Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Agreement.

BACKGROUND

 

A.           Borrower has requested certain amendments to the Agreement, and

B.           Lender is willing to agree to such amendments on the terms and
subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual Agreement herein
contained, the parties hereto agree as follows:

 

1.

Amendments.

1.1.        The definition of “Liquidity Termination Date” in the Agreement is
hereby amended and restated in its entirety to read as follows:

“Liquidity Termination Date” means the earlier to occur of (a) October 12, 2006,
as such date may be extended from time to time by the Liquidity Banks in
accordance with the Liquidity Agreement, and (b) the occurrence of an Event of
Bankruptcy with respect to Lender.

1.2.        The definition of “Scheduled Commitment Termination Date” in the
Agreement is hereby amended and restated in its entirety to read as follows:

“Scheduled Commitment Termination Date” means October 12, 2006, as extended from
time to time by mutual agreement of the parties hereto.

2.           Representations and Warranties. In order to induce the other
parties to enter into this Amendment, Borrower hereby represents and warrants to
the other parties as to itself, and each of the Servicers hereby represents and
warrants to Administrator and Lender as to itself, that (i) each of its
representations and warranties set forth in Article VIII of the Agreement is
true and correct on and as of the date hereof, (ii) no Significant Event or
Unmatured

 


--------------------------------------------------------------------------------



 

Significant Event has occurred and is continuing or shall exist after giving
effect to this Amendment, and (iii) no Servicer Event of Default has occurred
and is continuing or shall exist after giving effect to this Amendment.

3.            Conditions Precedent. This Amendment shall become effective as of
the date hereof when Administrator shall have received counterparts hereof duly
authorized and executed by each of the parties hereto.

4.            Continuing Effect. Except as expressly amended above, the
Agreement remains unaltered and in full force and effect and is hereby ratified
and confirmed.

5.            Binding Effect. This Amendment shall become effective when it
shall have been executed and delivered by each of the parties hereto and
thereafter shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.

6.            Expenses. Borrower agrees to pay all reasonable costs and expenses
incurred by Lender and Administrator in connection with the preparation,
execution, delivery, administration and enforcement of, or any breach of this
Amendment, including without limitation the reasonable fees and expenses of
counsel.

7.            GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW)).

8.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

2

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

XPRESS RECEIVABLES, LLC

 

By: /s/ Ray M. Harlin                                          
                    

Name: Ray M. Harlin

Title:

Manager

 

 

U.S. XPRESS, INC.

 

By: /s/ Ray M. Harlin                                          
                    _

Name: Ray M. Harlin

Title:

Assistant Secretary

 

 

XPRESS GLOBAL SYSTEMS, INC.

 

By: /s/ Ray M. Harlin                                          
                    

Name: Ray M. Harlin

Title:

Assistant Secretary

 

 

3

 

 

 


--------------------------------------------------------------------------------



 

 



THREE PILLARS FUNDING LLC

 

By: /s/ Doris J. Hearn                                                   

Name: Doris J. Hearn

Title: Vice President

 

 

4

 

 

 


--------------------------------------------------------------------------------



 

 

SUNTRUST CAPITAL MARKETS, INC., AS ADMINISTRATOR

 

By: /s/ James R. Bennison                                          

Name: James R. Bennison

Title: Managing Director

 

 

5

 

 

 

 

 